Exhibit 10.29

EXECUTION COPY

FACILITY CREDIT AGREEMENT, dated as of November 4, 2010 (the “Agreement”) among
EXELON GENERATION COMPANY, LLC, a Pennsylvania limited liability company (the
“Company”), and UBS AG, Stamford Branch as lender and issuer of letters of
credit hereunder (with its successors, the “Bank”) and as administrative agent
(with its successors, the “Administrative Agent”). The Company and the Bank are
sometimes referred to herein collectively as the “Parties” and individually as a
“Party”.

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, each of the following
capitalized terms shall have the meaning set forth below.

“Adjusted Funds From Operations” means, for any period. Net Cash Flows From
Operating Activities for such period plus Interest Expense for such period minus
the portion (but not less than zero) of Net Cash Flows From Operating Activities
for such period attributable to any consolidated Subsidiary that has no Debt
other than Nonrecourse Indebtedness.

“Adjusted LIBOR Rate” means, with respect to a Loan on any day, (i) an interest
rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1%)
determined by the Bank to be equal to the LIBOR Rate for such Loan in effect on
such day divided by (ii) 1 minus the Statutory Reserves (if any) for such Loan
for such day.

“Administrative Agent” has the meaning provided for in the Preamble.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Agreement” has the meaning provided for in the Preamble.

“Applicable Margin” means 2.0%

“Applicable Spread” means, the amount set forth bellow, based upon the Maximum
Amount at the date of calculation.

 

Maximum Amount

   Applicable Spread  

less than $100,000,000

     57.5 bps   

$100,000,000 or more, but less than $200,000,000

     47.5 bps   

$200,000,000 or more

     42.5 bps   

“Assignment and Acceptance” means an instrument providing for the assignment by
the Bank of all or a portion of the obligations of the Company under this
Agreement to another lender, in a form satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (i) the Final Stated Maturity Date and (ii) the
date of termination of the Commitment in full pursuant to the terms of this
Agreement.

“Bank” has the meaning provided in the Preamble.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

“Base Rate” means, for any day, the higher of (i) the rate announced from time
to time by the Bank in Stamford, Connecticut as its prime rate, changing as and
when such prime rate changes for such day and (ii) the Federal Funds Rate for
such day plus 1/2 of 1%.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York, Stamford, Connecticut or Chicago, Illinois are
authorized or required by law to close; provided, however, that when used in
connection with a Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“CDS Counterparty” means a counterparty to one or more credit default swaps with
the Bank in which the Company is a “Reference Entity”, as defined in the ISDA
Credit Derivatives Definitions, and where the aggregate notional amount of such
credit default swap(s) is at least $10,000,000. For the avoidance of doubt, if a
central clearing entity recognized by a U.S. federal regulatory authority is a
counterparty to one or more such credit default swaps, such central clearing
entity will also be a “CDS Counterparty”.

“Change in Control” means that (i) at any time that Exelon owns (directly or
indirectly) less than a majority of the membership interests or capital stock
(as applicable) of the Company, any person, entity or group (within the meaning
of Rule l3d-5 under the Exchange Act), excluding Exelon, shall beneficially own,
directly or indirectly, 30% or more of the membership interests or capital stock
(as applicable) of the Company having ordinary voting power; or (ii) at any time
after the Company has a Board of Directors or similar governing body (a “Board”)
Continuing Directors shall fail to constitute a majority of the Board of the
Company. For purposes of the foregoing, “Continuing Director” means an
individual who (A) is elected or appointed to be a member of the Board of the
Company by Exelon or an affiliate of Exelon at a time when Exelon owns (directly
or indirectly) a majority of the membership interests or capital stock (as
applicable) of the Company or (B) is nominated to be a member of such Board by a
majority of the Continuing Directors then in office.

“Closing Date” means the date on which the conditions set forth in Section 4.01
of this Agreement are fulfilled to the satisfaction of the Administrative Agent
and this Agreement becomes effective pursuant to the provisions of Section 8.08.

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the regulations promulgated and rulings issued thereunder.

“Commitment” means $500,000,000 or such lesser amount to which the Commitment
shall be reduced from time to time in accordance with the terms of this
Agreement.

“Company” has the meaning provided in the Preamble.

 

- 2 -



--------------------------------------------------------------------------------

“ComEd” means Commonwealth Edison Company, an Illinois corporation, or any
successor thereof.

“ComEd Entity” means ComEd and each of its Subsidiaries.

“Commodity Trading Obligations” means the obligations of the Company under
(i) any commodity swap agreement, commodity future agreement, commodity option
agreement, commodity cap agreement, commodity floor agreement, commodity collar
agreement, commodity hedge agreement, commodity forward contract or derivative
transaction and any put, call or other agreement, arrangement or transaction,
including natural gas, power and emissions forward contracts, or any combination
of any such arrangements, agreements and/or transactions, employed in the
ordinary course of the Company’s business, including the Company’s energy
marketing, trading and asset optimization business, or (ii) any commodity swap
agreement, commodity future agreement, commodity option agreement, commodity
hedge agreement, and any put, call or other agreement or arrangement, or
combination thereof (including an agreement or arrangement to hedge foreign
exchange risks) in respect of commodities entered into by the Company pursuant
to asset optimization and risk management policies and procedures adopted
pursuant to authority delegated by the Board of Directors of the Company or
Exelon. The term “commodities” shall include electric energy and/or capacity,
transmission rights, coal, petroleum, natural gas, fuel transportation rights,
emissions allowances, weather derivatives and related products and by-products
and ancillary services.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with the Company, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Credit Exposure” means, on any date of determination, the sum of the aggregate
principal amount of all Loans outstanding on such date and the aggregate undrawn
amount of all Letters of Credit on such date.

“Credit Extension” means the making of any Loan hereunder, the issuance of any
Letter of Credit or the extension, renewal or increase in the stated amount of
any existing Letter of Credit by the Bank.

“Decrease Date” has the meaning specified in Section 2.03(c).

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business), (iv) obligations as lessee under
leases that shall have been or are required to be, in accordance with GAAP,
recorded as capital leases, (v) obligations (contingent or otherwise) under
reimbursement or similar agreements with respect to the issuance of letters of
credit (other than obligations in respect of documentary letters of credit
opened to provide for the payment of goods or services purchased in the ordinary
course of business) and (vi) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (v) above.

 

- 3 -



--------------------------------------------------------------------------------

“Default” means any event, occurrence or condition which is, or upon notice,
lapse of time, or both, would constitute an Event of Default.

“Disbursement Date” means the date on which any Loan is made hereunder.

“Dollars” or “$” or “USD” means the lawful money of the United States.

“Eligible Successor” means a Person that (i) is a corporation, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of one of the stales of the United States or the
District of Columbia, (ii) as a result of a contemplated acquisition,
consolidation or merger, will succeed to all or substantially all of the
consolidated business and assets of the Company or Exelon, as applicable,
(iii) upon giving effect to such contemplated acquisition, consolidation or
merger, will have all or substantially all of its consolidated business and
assets conducted and located in the United States and (iv) in the case of the
Company, is acceptable to the Bank as a credit matter.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Exelon” means Exelon Corporation, a Pennsylvania corporation, or any Eligible
Successor thereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Event of Default” has the meaning specified in Section 6.01.

“Facility Expiration Date” means the earlier to occur of the Final Stated
Maturity Date and the termination in whole of the Commitment pursuant to
Section 6.01(b).

“Final Stated Maturity Date” means June 15, 2021.

“GAAP” has the meaning given such term in Section 1.03

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hedging Obligations” means the obligations of the Company under any interest
rate or currency swap agreement, interest rate or currency future agreement,
interest rate collar agreement, interest rate or currency hedge agreement, and
any put, call or other agreement or arrangement designed to protect the Company
against fluctuations in interest rates or currency exchange rates.

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Company, the ratio of Adjusted Funds From Operations for such
period to Net Interest Expense for such period.

“Interest Payment Date” means, (i) with respect to any LIBOR Loan, the last day
of the Interest Period applicable thereto and in the case of any LIBOR Loan with
a 6 month

 

- 4 -



--------------------------------------------------------------------------------

Interest Period on each three-month anniversary of the date of such Loan, and
(ii) with respect to any Base Rate Loan, on the 20th day of each March, June,
September and December, and, in addition, the date of any payment or prepayment
of any Loan or conversion of any Loan to a Loan of a different Type or having a
new Interest Period.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of such Loan or the date of the conversion of any Loan into a LIBOR Loan and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (but in no event extending beyond the Final Stated Maturity
Date), or such other period as the Company and the Bank may agree in any
specific instance; provided, however, that if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.

“Increase Date” has the meaning specified in Section 2.03(b).

“Interest Expense” means, for any period, “interest expense” as shown on a
consolidated statement of income of the Company for such period prepared in
accordance with GAAP.

“ISDA Credit Event” has the meaning specified in Section 2.04(e) (ii).

“Letter of Credit” means any Standby Letter of Credit substantially in the form
of Exhibit A attached hereto, issued or to be issued by the Bank for the account
of the Company pursuant to Section 2.02.

“LC Disbursement” means a payment or disbursement made by the Bank pursuant to a
drawing under a Letter of Credit.

“LC Exposure” means at any time the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate principal
amount of all LC Loans outstanding at such time.

“LC Loan” means, as of any date, each Reimbursement Obligation that remains
unpaid by the Company, in whole or in part, as of such date.

“LC Request” means a request by the Company in accordance with the terms of
Section 2.02(b) and substantially in the form of Exhibit B or such other form as
shall be approved by the Bank.

“LIBOR Rate” means, for each Interest Period for each Loan, the rate of interest
per annum that appears on the Telerate British Bankers Assoc. Interest
Settlement Rates Page at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, that (i) if more than one
rate is specified on the Telerate British Bankers Assoc. Interest Settlement
Rates Page, the applicable rate shall be the arithmetic mean of all such rates
and (ii) if there shall at any time no longer exist a Telerate British Bankers
Assoc. Interest Settlement Rates Page, “LIBOR Rate” means, with respect to each
day, the rate per annum equal to the rate at which the Bank is offered deposits
in Dollars at approximately 11:00 a.m., London, England time, on such day in the
London interbank market for delivery on such day and in an amount comparable to
the amount of such Loan to be outstanding on such day.

“Lien” means any lien (statutory or other), mortgage, pledge, security interest
or other charge or encumbrance, or any other type of preferential arrangement
(including the

 

- 5 -



--------------------------------------------------------------------------------

interest of a vendor or lessor under any conditional sale, capitalized lease or
other title retention agreement).

“Loan” means any Revolving Loan and any LC Loan.

“Make Whole Premium” shall be the amount described on Annex A.

“Margin Regulations” means Regulations T, U and X of the Board of Governors as
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Margin Stock” has the meaning given such term under Regulation U of the Board
of Governors.

“Material Adverse Change” and “Material Adverse Effect” each means, relative to
any occurrence, fact or circumstances of whatsoever nature (including any
determination in any litigation, arbitration or governmental investigation or
proceeding), (i) any materially adverse change in, or materially adverse effect
on, the financial condition, operations, assets or business of the Company and
its consolidated Subsidiaries, taken as a whole, provided that, except as
otherwise expressly provided herein, the assertion against the Company or any
Subsidiary of liability for any obligation arising under ERISA for which the
Company or such Subsidiary bore joint and several liability with any ComEd
Entity or PECO Entity, or the payment by the Company or any Subsidiary of any
such obligation, shall not be considered in determining whether a Material
Adverse Change or Material Adverse Effect has occurred); or (ii) any materially
adverse effect on the validity or enforceability against the Company of this
Agreement.

“Maximum Amount” means $0 as of the date hereof, as such amount may hereafter be
increased or decreased pursuant to Section 2.03.

“Maximum Amount Increase” has the meaning specified in Section 2.03(a).

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Exelon or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Net Cash Flows From Operating Activities” means, for any period, “Net Cash
Flows provided by Operating Activities” as shown on a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP,
excluding any “working capital changes” (as shown on such statement of cash
flows) taken into account in determining such Net Cash Flows provided by
Operating Activities.

“Net Interest Expense” means, for any period, Interest Expense for such period
minus interest on Nonrecourse Indebtedness.

“Nonrecourse Indebtedness” means any Debt that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Debt is owed has no recourse whatsoever to the Company or any of
its Affiliates other than:

(i) recourse to the named obligor with respect to such Debt (the “Debtor”) for
amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset;

 

- 6 -



--------------------------------------------------------------------------------

(ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Debt in an enforcement of any security interest or
lien given by the Debtor over the asset or the income, cash flow or other
proceeds deriving from the asset (or given by any shareholder or the like in the
Debtor over its shares or like interest in the capital of the Debtor) to secure
the Debt, but only if the extent of the recourse to the Debtor is limited solely
to the amount of any recoveries made on any such enforcement; and

(iii) recourse to the Debtor generally or indirectly to any Affiliate of the
Debtor, under any form of assurance, undertaking or support, which recourse is
limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.

“Ongoing Facility Fee” means the Ongoing Facility Fee agreed to by the parties
hereto on Annex A, calculated in accordance with Section 2.03.

“Organizational Documents” means articles of incorporation and bylaws or other
governing documents of any person (and any amendments to the same).

“Parent Company” means UBS AG.

“Parties” has the meaning provided in the Preamble.

“Patriot Act” has the meaning provided in Section 4.01(g).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PECO” means PECO Energy Company, a Pennsylvania Corporation or any successor
thereof.

“PECO Entity” means PECO and each of its Subsidiaries.

“Permitted Encumbrance” means (i) any right reserved to or vested in any
municipality or other governmental or public authority (A) by the terms of any
right, power, franchise, grant, license or permit granted or issued to the
Company or (B) to purchase or recapture or to designate a purchaser of any
property of the Company; (ii) any easement, restriction, exception or
reservation in any property and/or right of way of the Company for the purposes
of roads, pipelines, transmission lines, distribution lines, transportation
lines or removal of minerals or timber or for other like purposes or for the
joint or common use of real property, rights of way, facilities and/or
equipment, and defects, irregularities and deficiencies in title of any property
and/or rights of way, which, in each case described in this clause (ii), whether
considered individually or collectively with all other items described in this
clause (ii), do not materially impair the use of the relevant property and/or
rights of way for the purposes for which such property and/or rights of way are
held by the Company; (iii) rights reserved to or vested in any municipality or
other governmental or public authority to control or regulate any property of
the Company or to use such property in a manner that does not materially impair
the use of such property for the purposes for which it is held by the Company;
and (iv) obligations or duties of the Company to any municipality or other
governmental or public authority that arise out of any franchise, grant, license
or permit and that affect any property of the Company.

 

- 7 -



--------------------------------------------------------------------------------

“Permitted Obligations” mean (i) Hedging Obligations of the Company or any
Subsidiary arising in the ordinary course of business and in accordance with the
applicable Person’s established risk management policies that are designed to
protect such Person against, among other things, fluctuations in interest rates
or currency exchange rates and which in the case of agreements relating to
interest rates shall have a notional amount no greater than the payments due
with respect to the applicable obligations being hedged and (ii) Commodity
Trading Obligations.

“Person” means any natural person or any corporation, limited liability company,
business trust, joint venture, joint stock company, trust, association, company,
partnership, Governmental Authority or other entity.

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any other member of the Controlled Group may have any
liability.

“Principal Subsidiary” means each Subsidiary (i) the consolidated assets of
which, as of the date of any determination thereof, constitute at least 10% of
the consolidated assets of the Company or (ii) the consolidated earnings before
taxes of which constitute at least 10% of the consolidated earnings before taxes
of the Company for the most recently completed fiscal year.

“Preamble” means the introductory paragraph of this Agreement.

“Proposed Terms” has the meaning specified in Section 2.03(b).

“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means the Company’s obligations under Section 2.03
to reimburse LC Disbursements.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and regulations issued under such section with respect to a Plan, excluding such
events as to which the PBGC by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event, provided that a failure to meet the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waivers in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

“Requirements of Law” means, as to any person, collectively, any and all
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.

“Revolving Loan” means any loan made by the Bank to the Company pursuant to
Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc. or any successor thereto.

 

- 8 -



--------------------------------------------------------------------------------

“Single Employer Plan” means a Plan maintained by the Company or any other
member of the Controlled Group for employees of the Company or any other member
of the Controlled Group.

“Stated Maturity Date” means with respect to each increase in the Maximum Amount
the date specified on Annex A.

“Statutory Reserves” means, with respect to any Loan on any day, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such day under
Regulation D by member banks of the United States Federal Reserve System in New
York City with deposits exceeding one billion dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Any such Loan shall be
deemed to constitute Eurodollar liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to the Bank under Regulation D.

“Subsidiary” means, with respect to any person, any corporation or other entity
of which more than 50% of the outstanding capital stock (or comparable interest)
having ordinary voting power (irrespective of whether or not at the time capital
stock, or comparable interests, of any other class or classes of such
corporation or entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned by such person
(whether directly or through one or more other Subsidiaries). Unless otherwise
indicated, each reference to a “Subsidiary” means a Subsidiary of the Company.

“Telerate British Bankers Assoc. Interest Settlement Rates Page” means the
display designated as Page 3750 on the Telerate System Incorporated Service (or
such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

“Type”, when used in respect of any Loan, shall refer to the Rate by reference
to which interest on such Revolving Loan is determined. For purposes hereof,
“Rate” means the LIBOR Rate or the Base Rate.

“Unwind Costs” has the meaning specified in Section 2.03(d).

“Unwind Transactions” has the meaning specified in Section 2.03(d).

“Unfunded Liabilities” means, (i) in the case of any Single Employer Plan, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent evaluation date for
such Plan, and (ii) in the case of any Multiemployer Plan, the withdrawal
liability that would be incurred by the Controlled Group if all members of the
Controlled Group completely withdrew from such Multiemployer Plan.

“Unused Maximum Amount” means the Maximum Amount as in effect on the date of
determination less all Credit Exposure currently outstanding.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or

 

- 9 -



--------------------------------------------------------------------------------

other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Annexes shall be construed to refer to Articles and Sections of, and Exhibits
and Annexes to, this Agreement, and (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time

SECTION 1.03 Accounting Principles.

(a) As used in this Agreement, “GAAP” means generally accepted accounting
principles in the United States, applied on a basis consistent with the
principles used in preparing the Company’s audited consolidated financial
statements as of December 31, 2009 and for the fiscal year then ended, as such
principles may be revised as a result of changes in GAAP implemented by the
Company subsequent to such date. In this Agreement, except to the extent, if
any, otherwise provided herein, all accounting and financial terms shall have
the meanings ascribed to such terms by GAAP, and all computations and
determinations as to accounting and financial matters shall be made in
accordance with GAAP. In the event that the financial statements generally
prepared by the Company apply accounting principles other than GAAP (including
as a result of any event described in Section 1.03(b)), the compliance
certificate delivered pursuant to Section 5.01(b)(iv) accompanying such
financial statements shall include information in reasonable detail reconciling
such financial statements to GAAP to the extent relevant to the calculations set
forth in such compliance certificate.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and the Company or the
Administrative Agent shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein.

ARTICLE II

LOANS AND LETTERS OF CREDIT

Section 2.01. Loans. (a) At the request of the Company, the Bank shall, subject
to the terms and conditions of this Agreement, from time to time, on any
Business Day during the period from and including the date hereof to but
excluding the Facility Expiration Date, make Revolving Loans to the Company such
that the sum of the aggregate principal amount of all Revolving Loans
outstanding hereunder and the LC Exposure at no time exceeds the Maximum Amount.
Within the foregoing limits, the Company may borrow, pay or prepay Revolving
Loans and reborrow Revolving Loans hereunder, on and after the date hereof and
prior to the Facility Expiration Date, subject to the terms and conditions set
forth herein.

(b) Interest. The Company may request a Revolving Loan by written notice to the
Bank specifying the aggregate principal amount to be borrowed (which must be $50
million or a multiple of $1 million in excess thereof) and the Type of Revolving
Loan and in the case of a LIBOR Loan the Interest Period, of the proposed
Revolving Loan. Such notice must be delivered to the Bank at or before 11:00
a.m., New York City time, on the date of the proposed borrowing (in the case of
a Base Rate Loan) or the third Business Day before the date of the proposed

 

- 10 -



--------------------------------------------------------------------------------

borrowing (in the case of a LIBOR Loan). At the Company’s election, the
Revolving Loans may be either:

(i) “Base Rate Loans”, each of which shall bear a floating per annum interest
rate equal to the Base Rate plus the Applicable Margin (the “Funded Rate”) and
shall mature in any event on the Facility Expiration Date; or

(ii) “LIBOR Loans”, each of which shall bear a per annum interest rate equal to
the Adjusted LIBOR Rate plus the Applicable Margin and shall mature in any event
on the Facility Expiration Date.

Each Revolving Loan will bear interest from the date on which it is made until
it is paid at the rate specified by the Company to the Bank pursuant to this
paragraph (b) or paragraph (c) below, payable in arrears on each Interest
Payment Date. The Company may prepay Base Rate Loans at any time without premium
or penalty. Subject to Section 2.05(c), the Company may prepay LIBOR Loans at
any time without premium or penalty. Upon the occurrence and during the
continuance of an Event of Default, all Revolving Loans hereunder shall bear
interest for each day until payment in full at the rate otherwise specified in
this Section 2.01(b) plus two percent (2%), provided that upon the occurrence of
an ISDA Credit Event (unless and until the ISDA Credit Determination Committee
rescinds such determination) all outstanding Loans hereunder shall bear interest
for each day until payment in full at a rate per annum equal to the sum of
Adjusted LIBOR Rate plus the Applicable Margin plus eight percent (8%).

(c) Conversion. The Company may on any Business Day, by delivering a notice of
conversion (a “Notice of Conversion”) to the Bank not later than 11:00 A.M. on
the third Business Day prior to the date of the proposed conversion or
continuation, convert any Revolving Loan of one Type or for one Interest Period
into a Revolving Loan of another Type or for another Interest Period or continue
any LIBOR Loan with the same Interest Period; provided, however, that any
conversion or continuation of any LIBOR Loan shall be made on, and only on, the
last day of an Interest Period. Each such Notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such conversion or
continuation, (ii) the Revolving Loans to be converted or continued, (iii) if
such conversion or continuation will result in a LIBOR Loan, the duration of the
Interest Period for such LIBOR Loan, and (iv) the aggregate amount of Revolving
Loans proposed to be converted or continued. If the Company shall not have
provided a Notice of Conversion with respect to any LIBOR Loan on or prior to
11:00 A.M. on the third Business Day prior to the last day of the Interest
Period applicable thereto, or if an Event of Default shall have occurred and be
continuing on the third Business Day prior to the last day of the Interest
Period with respect to any LIBOR Loan, the Bank will so notify the Company and
such Revolving Loan will automatically, on the last day of the then existing
Interest Period, convert into a Base Rate Loan.

(d) Note. The Revolving Loans made by the Bank to the Company pursuant to
Section 2.01 shall be evidenced, upon request by the Bank, by a promissory note
substantially the form of Exhibit C hereto (the “Note”). The date, amount, type,
interest rate and duration of Interest Period (if applicable) of each Loan made
by the Bank to the Company, and each payment made on account of the principal
thereof, shall be recorded by the Bank on its books; provided that neither the
failure of the Bank to make any such recordation or endorsement nor any other
error by the Bank in doing so shall affect the obligations of the Company to
make a payment when due of any amount owing hereunder or under any Note in
respect of the Revolving Loans to be evidenced by such Note, and each such
recordation or endorsement shall be conclusive and binding absent manifest
error.

(e) Mandatory Prepayment. If at any time the aggregate principal amount of all
outstanding Revolving Loans plus all LC Exposure is greater than the aggregate
Maximum

 

- 11 -



--------------------------------------------------------------------------------

Amount then in effect (after giving effect to any Stated Maturity Date), the
Company shall promptly prepay an aggregate principal amount of Revolving Loans
such that the aggregate principal amount of all outstanding Revolving Loans plus
all LC Exposure does not exceed the aggregate Maximum Amount then in effect.

Section 2.02 Letters of Credit

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the Bank, and the Bank agrees to issue Letters of Credit denominated
in Dollars for the account of the Company, at any time and from time to time
during the Availability Period. The Bank shall have no obligation to issue, and
Company shall not request the issuance of, any Letter of Credit at any time if
after giving effect to such issuance, the sum of the aggregate principal amount
of all Revolving Loans outstanding hereunder and the LC Exposure would exceed
the Maximum Amount. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, the Company shall deliver, by
hand or telecopier (or transmit by electronic communication), an LC Request to
the Administrative Agent, for the account of the Bank, (i) in the case of an
amendment, renewal or extension, (A) not later than 11:00 a.m. (New York time)
on the same Business Day of the requested date of amendment, renewal or
extension, or (B) on the Business Day immediately preceding the requested date
of amendment, renewal or extension (if such LC Request is delivered later than
11:00 a.m. (New York time)) and (ii) in the case of an issuance, (A) not later
than 11:00 a.m. (New York time) on the second Business Day preceding the
requested date of issuance and (B) on the third Business Day immediately
preceding the requested date of issuance (if such LC Request is delivered later
than 11:00 a.m. (New York time)).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall comply with the requirements of
Section 2.02(c));

(iv) the name and address of the beneficiary thereof;

(v) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vi) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(vii) such other matters as the Bank may reasonably require.

 

- 12 -



--------------------------------------------------------------------------------

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Bank may reasonably require.

A Letter of Credit shall be issued, amended, renewed or extended only if (and,
upon issuance, amendment, renewal or extension of each Letter of Credit, the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the Credit Exposure
(assuming, for purposes of such determination, that each Letter of Credit then
in effect (after giving effect to such issuance, amendment, renewal or
extension) will remain outstanding until its stated expiration date) shall not
exceed the Maximum Amount and (ii) the applicable conditions set forth in
Section 4.03 in respect of such issuance, amendment, renewal or extension shall
have been satisfied or waived by the Bank. Unless the Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than
$1,000,000, or shall be denominated in a currency other than Dollars.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is 364 days after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof (including any automatic or “evergreen” renewal), 364 days
after such renewal or extension and, in either case, if such day is not a
Business Day, the immediately succeeding Business Day) and (ii) the Final Stated
Maturity Date; provided, however, that no Letter of Credit may be issued unless
at the time of such issuance there is Unused Maximum Amount with a Stated
Maturity Date which extends at least 30 days beyond the expiration date of such
Letter of Credit.

Section 2.03. Changes in the Maximum Amount. (a) The Company may, at any time
during the period from the Closing Date to the earlier to occur of (i) date of
termination of the Commitment in whole, by notice to the Administrative Agent
(for the account of the Bank) or (ii) June 15, 2011, request that the Maximum
Amount be increased by an amount of $10,000,000 or an integral multiple of
$10,000,000 in excess thereof (each a “Maximum Amount Increase”) to be effective
as of a date prior to the Final Stated Maturity Date as specified in the related
notice to the Bank; provided, however, that (A) in no event shall the Maximum
Amount at any time exceed $500,000,000, (B) on the applicable Increase Date, the
applicable conditions set forth in subsection (b) below shall be satisfied and
(C) on the first Increase Date the Maximum Amount Increase shall be an amount
not less than $50,000,000.

(b) If the Bank is willing to agree to such requested Maximum Amount Increase,
in its sole discretion after giving due consideration in good faith after
receipt of such request, it shall give notice (which notice may be given via
telephone or in writing) to the Company that it is willing to increase the
Maximum Amount, the amount by which it is willing to increase the Maximum Amount
and any proposed change to Ongoing Facility Fee that will be required by the
Bank in connection with such Maximum Amount Increase (collectively, the
“Proposed Terms”), provided that the Company shall have the right to cancel its
request at any time prior to its acceptance (which acceptance may be given via
telephone or in writing) of the Proposed Terms. The failure of the Bank to
respond to a request for a Maximum Amount Increase shall constitute a refusal by
the Bank to accept such requested Maximum Amount Increase. The parties hereto
agree that the “Ongoing Facility Fee” shall be set based upon the calculation of
the Credit Default Swap rate determined based upon the period of time remaining
until the Stated Maturity Date

 

- 13 -



--------------------------------------------------------------------------------

specified with respect to such Maximum Amount on Annex A on the calculation date
plus the Applicable Spread. If the Maximum Amount falls within separate
categories based upon the Applicable Spread, the Bank shall calculate the
Ongoing Facility Fee by blending the rate based upon the proportion of such
letter of credit falling in the different categories. Subject to satisfaction of
the conditions precedent set forth below, each Maximum Amount Increase and any
related change to the Ongoing Facility Fee shall be effective upon the Company’s
acceptance (which acceptance may be given via telephone or in writing) of the
Proposed Terms (the date of any such acceptance being the “Increase Date”) and
shall be evidenced by an amendment to this Agreement, substantially in the form
of Annex A hereto, signed by the Company and the Bank, which the Company
authorizes the Administrative Agent to attach to this Agreement. Each Maximum
Amount Increase shall be subject to the conditions precedent that, on the
applicable Increase Date, (i) no Default or Event of Default shall have occurred
and be continuing, and (ii) all representations and warranties of the Company
set forth in Section 3.01 (other than subsection (e) and the first sentence of
subsection (f) thereof) shall be true and correct in all material respects. The
acceptance by the Company of any Proposed Terms shall be deemed to constitute a
representation and warranty by the Company that, on the applicable Increase
Date, the conditions set forth in the preceding sentence have been satisfied.

(c) Subject to the satisfaction of the conditions precedent set forth below, the
Company shall have the right at any time and from time to time upon at least
three Business Days’ written notice to the Administrative Agent (for the account
of the Bank), specifying the proposed amount and effective date of such
reduction (any such date being a “Decrease Date”), to reduce all or any part of
the Bank’s unused Commitment; provided, however, that (i) the Company shall not
be able to reduce that portion of the Bank’s Commitment for which a Letter of
Credit has been issued and is outstanding or any Loan is outstanding, and
(ii) each such reduction shall be in the amount of $50,000,000 or any whole
multiple of $1,000,000 in excess thereof. Any such reduction of the Commitment
shall automatically reduce the Maximum Amount by the amount of the Commitment so
reduced. Any such notice of reduction, when delivered to the Administrative
Agent, shall be irrevocable. Any reduction of the Commitment under this
subsection (c) shall be subject to the condition that on the applicable Decrease
Date, all representations and warranties of the Company set forth in
Section 3.01(k) shall be true and correct in all material respects. Any request
by the Company for a reduction in the Commitment shall be deemed to constitute a
representation and warranty by the Company that, on the applicable Decrease
Date, the condition set forth in the preceding sentence has been satisfied. Upon
any reduction of the Maximum Amount, the Agent shall, as of the Reduction Date,
recalculate the Ongoing Facility Fee such that the Applicable Spread is
consistent with the Maximum Amount in effect on such date.

(d) In the event that the Commitment is reduced, or if any Maximum Amount
Increase does not become effective because the conditions precedent to such
event were not satisfied on the applicable Increase Date after acceptance by the
Company of the relevant Proposed Terms, the Bank may enter into transactions in
order to unwind credit derivatives transactions that the Bank or its Affiliates
may have entered into in order to mitigate credit risk of the Letters of Credit
or, in the case of any reduction in the Commitment, in order to unwind such
transactions (the “Unwind Transactions”). The Company agrees to pay to the
Administrative Agent (for the account of the Bank), within three Business Days
after submission by the Bank of a reasonably detailed statement, together with
any supporting detail reasonably requested by the Company, all actual costs and
losses incurred by or on behalf of the Bank in connection with any Unwind
Transactions (the “Unwind Costs”) as determined by the Bank in a commercially
reasonable manner, and in any case in a manner consistent with prevailing market
practice and investment banking conventions at the time of such reduction in the
Maximum Amount, taking into account such factors as the Bank reasonably deems
appropriate, including, but not limited to, the size of the reduction and the
prevailing debt market conditions, prevailing credit default swap market
conditions, overall market liquidity and the credit quality of the Company at
the time of the applicable reduction in the Commitment. The Bank agrees to
conduct all Unwind Transactions in

 

- 14 -



--------------------------------------------------------------------------------

a commercially reasonable manner and to provide the Company with documentary
evidence of any Unwind Costs promptly upon request by the Company.

(e) In the event that the Commitment is reduced solely at the option of the
Company pursuant to Section 2.03(c), then the Company shall promptly pay to the
Administrative Agent (for the account of the Bank), within three Business Days
after such reduction a Make Whole Premium times the amount of such reduction
divided by 4 (the “Make Whole Quarterly Amount”), present valued as if the Make
Whole Quarterly Amount was paid quarterly on the first day of each January,
April, July and October until the Final Stated Maturity Date, provided that the
payments attributable to the final 4 quarters of this facility will not be
present valued. The Make Whole Quarterly Amounts will be present valued at the
interpolated US Treasury yield between the nearest two US Treasury benchmark
securities (determined on the date of written notice of such reduction) (the
“Termination Fee”). At any time when a Termination Fee is due and payable to the
Bank hereunder, and the Bank has received any payments representing gains (the
“Unwind Gains”) in connection with the associated Unwind Transactions, the Bank
agrees to rebate to the Company 50% of the amount of such Unwind Gains up to the
amount of the Termination Fee.

(f) If the Company notifies the Bank at any time or from time to time that it
has concluded, in its reasonable determination, that one or more intended
beneficiaries are unwilling to accept Letters of Credit issued by the Bank or
cash equivalents or other liquid financial assets to be provided by the Bank (it
being understood that the provision of such cash equivalents or other liquid
financial assets will be subject to mutually satisfactory additional definitive
documentation between the Company and the Bank) as a result of a reduction by
one or more rating agencies of the Bank’s debt ratings or financial strength
ratings or the occurrence of a similar event relating to the Bank’s
creditworthiness as a collateral substitute provider and the Company cannot,
after using reasonable efforts for a period of five (5) Business Days, alter its
collateral requirements with such intended beneficiaries to enable the Bank to
deliver Letters of Credit (or cash equivalents or other liquid financial assets)
to those intended beneficiaries requiring collateral from the Company who are
otherwise willing to accept Letters of Credit (or cash equivalents or other
liquid financial assets); provided that such reasonable efforts shall in no
event require any payment to an intended beneficiary by the Company, then the
Company, in its sole discretion, shall have the option to reduce the Maximum
Amount to an amount not less than the amount of the LC Exposure at such time and
shall not be obligated to pay the Termination Fee.

(g) The Company may terminate this Agreement at any time prior to the first
Increase Date by giving the Bank one Business Day’s prior notice of such
termination and shall not be obligated to pay the Termination Fee or Unwind
Costs.

Section 2.04. Reimbursement and Indemnity. (a) If the Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse to
the Bank the amount of such LC Disbursement on the Business Day following the
date of such LC Disbursement, subject to Section 2.04(b).

(b) Unless the Company shall reimburse any LC Disbursement in full on the date
on which such LC Disbursement is made, the unpaid principal amount of such LC
Disbursement shall convert automatically into an LC Loan and shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company repays such LC Loan in full, in
accordance with Section 2.01; provided, however, that any LC Loan shall
initially be a Base Rate Loan, and, immediately after the making of such Loan,
shall be subject to conversion pursuant to Section 2.01(c).

 

- 15 -



--------------------------------------------------------------------------------

(c) The reimbursement obligation of the Company shall be absolute, unconditional
and irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit being proved to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by the Bank under a
Letter of Credit against presentation of a draft or other document that fails to
comply with the terms of such Letter of Credit; (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
the Company hereunder; (v) the fact that a Default shall have occurred and be
continuing; or (vi) any material adverse change in the business, property,
results of operations, prospects or condition, financial or otherwise, of the
Company. None of the Bank or any of its Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Bank; provided, however, that the foregoing
shall not be construed to excuse the Bank from liability to the Company to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable Requirements of Law) suffered by the Company that are caused by the
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence, bad
faith or willful misconduct on the part of the Bank (as finally determined by a
court of competent jurisdiction), the Bank shall be deemed to have exercised
care in each such determination; provided, however, that the foregoing shall not
be construed to excuse the Bank from liability to the Company to the extent of
any direct damages (as opposed to consequential, special or punitive damages,
claims in respect of which are hereby waived by the Company to the extent
permitted by Requirements of Law) suffered by the Company that are caused by the
Bank’s gross negligence, bad faith or willful misconduct in determining whether
drafts and other documents presented under the applicable Letter of Credit
comply with the terms thereof. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(d) The Company agrees to protect, indemnify and hold harmless the Bank and its
correspondents from and against all claims, actions, suits and other
proceedings, and all actual loss, damages and reasonable and documented out of
pocket costs (including fees and expenses of counsel) which the Bank or any of
its correspondents may suffer or incur by reason of the issuance of any Letter
of Credit, the use of any Letter of Credit or the proceeds thereof, or any act
or omission in respect of any Letter of Credit; provided, however, that the
Company shall not be required to indemnify the Bank or its Affiliates for any
claim, damage, loss, liability, cost or expense to the extent, but only to the
extent, caused by (A) the willful misconduct or gross negligence of the Bank in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (B) the Bank’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.

(e) The Bank shall be under no obligation to issue any Letter of Credit if:

 

- 16 -



--------------------------------------------------------------------------------

(i) the Interest Coverage Ratio as of the last day of the immediately preceding
fiscal quarter was less than 3.00 to 1.0; or

(ii) there has been an announcement by the International Swaps and Derivatives
Association, Inc (“ISDA”) that the relevant Credit Derivatives Determinations
Committee (or its successor) has determined that a Credit Event (defined as a
“Failure to Pay” with respect to an Obligation of the Company described by the
“Borrowed Money” “Obligation Category”, as those terms are defined in the ISDA
Credit Derivatives Definitions or a “Bankruptcy” “Credit Event” as those terms
are defined in the ISDA Credit Derivatives Definitions) has occurred with
respect to the Company (unless and until the ISDA Credit Determination Committee
rescinds such determination, an “ISDA Credit Event”). For purposes hereof, “ISDA
Credit Derivatives Definitions” means the 2003 ISDA Credit Derivatives
Definitions, as supplemented by the 2009 ISDA Credit Derivatives Determinations
Committees and Auction Settlement Supplement to the 2003 ISDA Credit Derivatives
Definitions, in each case, as published by ISDA; or

(iii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to the Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Bank shall prohibit, or
request that the Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Bank any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Bank in good
faith deems material to it; or

(iv) the issuance of such Letter of Credit would violate one or more written
policies of the Bank related generally to the Bank’s letters of credit practices
and procedures.

The Bank shall be under no obligation to amend or extend any Letter of Credit if
(A) the Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

Section 2.05. Fees, Costs and Expenses. The Company agrees to pay to the Bank
the following fees:

(a) The Company agrees to pay the Bank on the first day of each January, April,
July and October of each year, quarterly in arrears, the Ongoing Facility Fee of
the Maximum Amount.

(b) The Company agrees to pay to the Bank its customary administrative charges
disclosed in writing to the Company for the issuance, amendment, honoring or
maintenance of letters of credit and to reimburse the Bank for all reasonable
and documented out of pocket expenses incurred by it or any of its
correspondents in connection with issuing or amending the Letter of Credit;
including without limitation:

 

  (i) a fee of $200.00 for each drawing under the Letter of Credit. The drawing
fee for each drawing shall be payable together with the reimbursement for such
drawing;

 

  (ii) a fee of $1,000.00 for each transfer of the Letter of Credit, payable
upon such transfer; and

 

- 17 -



--------------------------------------------------------------------------------

  (iii) a fee of $500.00 for each amendment of the Letter of Credit, payable on
the date of such amendment.

(c) If for any reason, including without limitation due to demand or due to
acceleration following the occurrence of an Event of Default, the principal of
any Revolving Loan, or any portion thereof, is paid prior to the scheduled
maturity date therefor, or if any Revolving Loan is not borrowed after notice
thereof shall have been received by the Bank, the Company will reimburse the
Bank, on demand, for any resulting actual loss (excluding any loss of
anticipated profit) or reasonable and documented out of pocket expense incurred
by the Bank, including without limitation any actual loss or reasonable and
documented out of pocket expense incurred in obtaining, liquidating or employing
deposits from third parties.

(d) The fees shall be computed on the basis of a year of 360 days, and shall be
payable for the actual number of days to elapse, including the first day but
excluding the last day. If on the effectiveness of any Increase Date the Ongoing
Facility Fee differs from the Ongoing Facility Fee previously in effect, the
Ongoing Facility Fee after the Increase Date shall be calculated as provided in
Annex A hereto. Overdue payments of principal, interest and other amounts
payable hereunder shall bear interest, payable on demand, at a rate for each day
equal to the Funded Rate for such day plus two percent (2%).

Section 2.06. Increased Costs; Reduced Return. (a) If after the date hereof the
adoption of any law, rule, or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof or compliance by the Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (i) subjects the Bank to any charge with respect to the
Commitment or any Letter of Credit or changes the basis of taxation of payments
to the Bank hereunder (except for changes in the rate of tax on the overall net
income of the Bank) or (ii) imposes, modifies or makes applicable any reserve,
special deposit, deposit insurance assessment or similar requirement against
letters of credit issued by the Bank, and the result of any of the foregoing is
to increase the cost to the Bank of issuing or maintaining the Commitment or any
Letter of Credit or to reduce any amount received or receivable by the Bank
hereunder, then upon demand by the Bank, the Company shall pay to the Bank such
additional amount or amounts as will compensate the Bank for such increased cost
or reduction; provided, however, that the Bank shall not be entitled to demand
such compensation more than 180 days following the last day of the Interest
Period in respect of which such demand is made with respect to a Loan or more
than 180 days following the expiration or termination (by a drawing or
otherwise) of a Letter of Credit in respect of which such demand is made;
provided, further, that the foregoing proviso shall in no way limit the right of
the Bank to demand or receive such compensation to the extent that such
compensation relates to the retroactive application of any law, regulation,
guideline or request described in clause (i) or (ii) above if such demand is
made within 180 days after the implementation of such retroactive law,
interpretation, guideline or request.

(b) If the adoption after the date hereof of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or other agency, has or would have the effect of
reducing the rate of return on the Bank’s capital as a consequence of its
obligations under any Letter of Credit to a level below that which the Bank
could have achieved but for such adoption, change or compliance by an amount
deemed by the Bank to be material, the Company shall pay to the Bank, on demand,
such additional amount or amounts as will compensate the Bank for such

 

- 18 -



--------------------------------------------------------------------------------

reduction; provided, however, that the Bank shall not be entitled to demand such
compensation more than one year following the payment to or for the account of
Bank of all other amounts payable hereunder by the Company and the termination
of the Commitment; provided, further, that the foregoing proviso shall in no way
limit the right of the Bank to demand or receive such compensation to the extent
that such compensation relates to the retroactive application of any applicable
law, rule or regulation described above if such demand is made within one year
after the implementation of such retroactive law, interpretation, guideline or
request.

(c) A certificate of the Bank as to the additional amount or amounts payable to
it under this Section shall be conclusive absent manifest error.

(d) Bank shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its applicable
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such compensation that may thereafter accrue and would
not, in the reasonable judgment of Bank, be otherwise disadvantageous to Bank.

Section 2.07. Payments and Computations. (a) The Company shall make or cause to
be made each payment hereunder in lawful money of the United States of America
by wire transfer of immediately available funds to the Administrative Agent for
the account of the Bank at UBS AG, Stamford Branch, Stamford CT, ABA: 026 007
993, Acct Name: BPS Loan Finance Account, Acct # WA-894001-001, Ref.:Exelon, or
at such other address as the Administrative Agent may designate from time to
time pursuant to a written notice delivered to the Company.

(b) Any payments of fees, commission or other amount not paid when due hereunder
shall bear interest, payable on demand, for each day until payment in full at a
rate per annum equal to the sum the Adjusted LIBOR Rate plus two percent (2%).
All computations of interest and fees shall be made on the basis of a year of
360 days, for the actual number of days elapsed (including the first day but
excluding the last day). Notwithstanding anything to the contrary set forth
herein, interest shall in no event accrue hereunder at a rate in excess of the
maximum rate permitted under applicable law.

(c) All payments under this Agreement by the Company will be payable to the Bank
free and clear of any and all present and future United States Federal, state
and local taxes, levies, imposts, duties, deductions, withholdings, fees,
liabilities and similar charges other than those imposed on the overall net
income of the Bank or Bank’s failure to satisfy the applicable requirements as
set forth in any statute enacted (or regulation or administrative guidance
promulgated thereunder) after the date hereof that is based on, or similar to,
Subtitle A - Foreign Account Tax Compliance of H.R. 2847, as passed by the
United States House of Representatives on March 4, 2010 (“Taxes”). If any Taxes
are required to be withheld or deducted from any amount payable under this
Agreement, then the amount payable under this Agreement will be increased to the
amount which, after deduction from such increased amount of all Taxes required
to be withheld or deducted therefrom, will yield to the Bank the amount stated
to be payable under this Agreement, and the Company will promptly provide to the
Bank tax receipts evidencing the payment of such Taxes. If any of the Taxes
specified in this subsection (c) are paid by the Bank, the Company will, upon
demand of the Bank, reimburse the Bank for such payments, together with any
interest and penalties which may be imposed by the governmental agency or taxing
authority. If any Taxes for which the Bank has received payment from the Company
hereunder shall be finally determined to have been incorrectly or illegally
asserted and are refunded to the Bank, the Bank shall promptly forward to the
Company any such refunded amount.

(d) If the Bank is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (a “Non-U.S.
Payee”) it shall deliver to the

 

- 19 -



--------------------------------------------------------------------------------

Company two copies of either United States Internal Revenue Service Form W-8BEN
or Form W-8ECI, or applicable successor forms, properly completed and duly
executed by such Non-U.S. Payee claiming complete exemption from, or reduced
rate of, United States Federal withholding tax on payments by the Company under
this Agreement. Such forms shall be delivered by each Non-U.S. Payee on or
before the date it becomes a party to this Agreement (or, in the case of a Bank
that becomes a party to this Agreement pursuant to an Assignment and Acceptance
(a “Transferee”), on or prior to the effective date of such Assignment and
Acceptance) and on or before the date, if any, such Non-U.S. Payee changes its
Applicable Lending Office by designating a different lending office (a “New
Lending Office”). In addition, each Non-U.S. Payee shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Payee. Notwithstanding any other provision of this
Section 2.07(d), a Non-U.S. Payee shall not be required to deliver any form
pursuant to this Section 2.07(d) that such Non-U.S. Payee is not legally able to
deliver.

(e) The Company shall not be required to indemnify any Non-U.S. Payee, or to pay
any additional amounts to any Non-U.S. Payee, in respect of United States
Federal, state or local withholding tax pursuant to subsection (a) or (c) above
to the extent that (i) the obligation to withhold amounts with respect to United
States Federal, state or local withholding tax existed on the date such Non-U.S.
Payee became a party to this Agreement (or, in the case of a Transferee, on the
effective date of the Assignment and Acceptance pursuant to which such
Transferee acquired the rights and obligations of the Bank hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Payee
designated such New Lending Office with respect to an Extension of Credit;
provided, however, that this clause (i) shall not apply to any person that
becomes an assignee of the Bank or New Lending Office that becomes a New Lending
Office as a result of an assignment or designation made at the request of the
Company; and provided, further, however, that this clause (i) shall not apply to
the extent the indemnity payment or additional amounts the Bank, the
Administrative Agent or the Bank through a New Lending Office would be entitled
to receive (without regard to this clause (i)) do not exceed the indemnity
payment or additional amounts that the person making the assignment or transfer
to th Bank, the Administrative Agent or such Bank making the designation of such
New Lending Office would have been entitled to receive in the absence of such
assignment, transfer or designation or (ii) the obligation to pay such
additional amounts or such indemnity payments would not have arisen but for a
failure by such Non-U.S. Payee to comply with the provisions of subsection
(d) above or (f) below.

(f) If the Bank claims any payment or additional amounts payable pursuant to
this Section 2.07, it shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Company or to change the jurisdiction of its
Applicable Lending Office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the good faith
determination of the Bank be otherwise disadvantageous to such person. If the
Bank claims any additional amount payable pursuant to this Section 2.07, it
shall, upon request of the Company, use reasonable efforts (consistent with
legal and regulatory restrictions) to obtain a refund of any Tax giving rise to
such additional amount payable and shall pay any refund (after deduction of any
Tax paid or payable by the Bank as a result of such refund), not exceeding the
increased amount paid by the Company pursuant to this Section 2.07, to the
Company; provided, however, that (i) the Bank shall not be obligated to disclose
to the Company any information regarding its tax affairs or computations except
as necessary to verify any amount the Bank claims to be due from the Company
under this Agreement and (ii) nothing in this Section 2.07(f) shall interfere
with the right of the Bank to arrange its tax affairs as it deems appropriate.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Company. The Company
represents and warrants to the Bank (only as and when required or deemed made
under Sections 2.03(b), 2.03(c), 4.01 or 4.03) as follows:

(a) The Company is a limited liability company (or, after a transaction
contemplated by Section 5.02(b)(iii), a corporation) duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania.

(b) The execution, delivery and performance by the Company of this Agreement are
within the Company’s organizational powers, have been duly authorized by all
necessary organizational action on the part of the Company, and do not and will
not contravene (i) the organizational documents of the Company, (ii) applicable
law or (iii) any contractual or legal restriction binding on or affecting the
properties of the Company or any Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of this Agreement, except any
order that has been duly obtained and is (i) in full force and effect and
(ii) sufficient for the purposes hereof.

(d) This Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as the
enforceability thereof may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

(e) (i)The consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2009 and the related consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the fiscal year
then ended, certified by Pricewaterhouse Coopers LLP, and the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of
September 30, 2010, and the related unaudited statement of income for the
nine-month period then ended, copies of which have been furnished to the
Administrative Agent, fairly present in all material respects (subject, in the
case of such balance sheet and statement of income for the period ended
September 30, 2010] to year-end adjustments) the consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates in accordance with GAAP; and (ii) since
December 31, 2009, there has been no Material Adverse Change.

(f) Except as disclosed in the Company’s Annual, Quarterly or Current Reports,
each as filed with the Securities and Exchange Commission and delivered to the
Administrative Agent prior to the Effective Date, there is no pending or
threatened action, investigation or proceeding affecting the Company or any
Subsidiary before any court, governmental agency or arbitrator that may
reasonably be anticipated to have a Material Adverse Effect. There is no pending
or threatened action or proceeding against the Company or any Subsidiary that
purports to affect the legality, validity, binding effect or enforceability
against the Company of this Agreement.

(g) No proceeds of any Loan will be used directly or indirectly in connection
with the acquisition of in excess of 5% of any class of equity securities that
is registered pursuant to Section 12 of the Exchange Act or any transaction
subject to the requirements of Section 13 or 14 of the Exchange Act.

 

- 21 -



--------------------------------------------------------------------------------

(h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. Not more than 25% of the value of the assets of the Company and its
Subsidiaries is represented by margin stock.

(i) The Company is not required to register as an “investment company” under the
Investment Company Act of 1940.

(j) During the twelve consecutive month period prior to the date of the
execution and delivery of this Agreement and prior to the date of any Credit
Extension, no steps have been taken to terminate any Plan (excluding any
termination arising out of the institution by or against any ComEd Entity or
PECO Entity of any bankruptcy, insolvency or similar proceeding so long as such
termination will not constitute an Event of Default or Default under
Section 6.01(a)(ix)), and there is no “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA) with respect to any
Plan. No condition exists or event or transaction has occurred with respect to
any Plan (including any Multiemployer Plan) which might result in the incurrence
by the Company or any other member of the Controlled Group of any material
liability (other than to make contributions, pay annual PBGC premiums or pay out
benefits in the ordinary course of business), fine or penalty (excluding any
condition, event or transaction arising out of the institution by or against any
ComEd Entity or PECO Entity of any bankruptcy, insolvency or similar proceeding
so long as such condition, event or transaction does not constitute an Event of
Default or Default under Section 6.01(a)(ix)).

(k) The annual, quarterly and other periodic and current reports filed by the
Company with the Securities and Exchange Commission under the Exchange Act (as
filed, amended and supplemented from time to time) do not, when taken as a
whole, contain an untrue statement of a material fact and do not omit, when
taken as a whole, to state a material fact necessary in order to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not materially misleading.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions to Closing. This Agreement shall become effective
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01:

(a) Documents. All legal matters incident to this Agreement and the Credit
Extensions hereunder shall be satisfactory to the Administrative Agent and there
shall have been delivered to the Administrative Agent an executed counterpart of
this Agreement.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of the Company dated
the Closing Date, certifying (A) that attached thereto is a true and complete
copy of each Organizational Document of the Company certified (to the extent
applicable) as of a recent date by the Secretary of State, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the managing
member of the Company authorizing the execution, delivery and performance of
this Agreement by the Company and the

 

- 22 -



--------------------------------------------------------------------------------

Extensions of Credit hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (C) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of the Company
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));

(ii) a certificate as to the good standing of the Company (in so-called
“long-form” if available) as of a recent date (but no more than 60 days prior to
the date hereof), issued by the secretary of state;

(iii) certified copies of all documents evidencing other necessary corporate
action and governmental approvals with respect to the execution, delivery and
performance by the Company of the Loan Documents; and

(iv) such other documents as the Administrative Agent may reasonably request in
writing.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief financial officer of
the Company, certifying that (i) no Default has occurred and is continuing on
such date and that (ii) each of the representations and warranties made by the
Company set forth in Section 3.01 is true and correct on and as of such date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.

(d) Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion from, Ballard Spahr LLP, special counsel for the
Company, in the form of Exhibit D.

(e) Fees. The Bank shall have received all fees and other amounts due and
payable on or prior to the Closing Date.

(f) USA Patriot Act. The Administrative Agent shall have received, sufficiently
in advance of the Closing Date, all documentation and other information that may
be required by the Bank in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) including the information described in Section 8.10.

Section 4.02. Conditions to Initial Credit Extension. The obligation of the Bank
to make the initial Credit Extension requested to be made by it shall be subject
to the prior or concurrent satisfaction of each of the conditions precedent set
forth in Section 4.01 and the condition set forth in this Section 4.02 has been
satisfied or waived by the Bank.

(a) The Maximum Amount shall have been increased to an amount not less than
$250,000,000 in accordance with Section 2.03.

Section 4.03 Conditions to All Credit Extensions. The obligation of the Bank to
make any Credit Extension (including the initial Credit Extension) shall be
subject to, and to the satisfaction of, each of the conditions precedent set
forth below; provided, however, that the conditions contained in Section 4.03(c)
shall not apply upon the automatic or evergreen renewal or extension of a Letter
of Credit.

 

- 23 -



--------------------------------------------------------------------------------

(a) Notice. The Administrative Agent, for the account of the Bank, shall have
received a request for a Revolving Loan as required or an LC Request as required
by Section 2.02(b).

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default or
Event of Default shall have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by the Company in Section 3.01 (other than subsection (e) and the first
sentence of subsection (f)) shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain the Bank from issuing any Letter of Credit. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Credit Extensions hereunder.

Each of the delivery of an LC Request and the acceptance by the Company of the
proceeds of such Credit Extension shall constitute a representation and warranty
by the Company that on the date of such Credit Extension (both immediately
before and after giving effect to such Credit Extension and the application of
the proceeds thereof) the conditions contained in Sections 4.03(b) and (c) have
been satisfied, except as otherwise provided above in the case of an automatic
or evergreen renewal or extension of a Letter of Credit.

ARTICLE V

COVENANTS

Section 5.01 Affirmative Covenants of the Company. The Company covenants and
agrees that, until the latest to occur of the termination of the Commitment, the
performance of all obligations hereunder (other than contingent indemnity
obligations), the expiry or termination of all Letters of Credit and the payment
of all amounts payable hereunder, it will and, will cause each Principal
Subsidiary to:

(i) keep proper books of record and account, all in accordance with GAAP,
consistently applied;

(ii) subject to Section 5.02(b) preserve and keep in full force and effect its
existence;

(iii) maintain and preserve all of its properties (except such properties the
failure of which to maintain or preserve would not have, individually or in the
aggregate, a Material Adverse Effect) which are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted;

(iv) comply in all material respects with the requirements of all applicable
laws, rules, regulations and orders (including those of any Governmental
Authority and including with respect

 

- 24 -



--------------------------------------------------------------------------------

to environmental matters) to the extent the failure to so comply, individually
or in the aggregate, would have a Material Adverse Effect;

(v) maintain insurance with responsible and reputable insurance companies or
associations, or self-insure, as the case may be, in each case in such amounts
and covering such contingencies, casualties and risks as is customarily carried
by or self-insured against by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company and its
Principal Subsidiaries operate;

(vi) at any reasonable time and from time to time, pursuant to prior notice
delivered to the Company, permit the Bank, or any agent or representative
thereof, to examine and, at the Bank’s expense, make copies of, and abstracts
from the records and books of account of, and visit the properties of, the
Company and any Principal Subsidiary and to discuss the affairs, finances and
accounts of the Company and any Principal Subsidiary with any of their
respective officers; provided that any non-public information (which has been
identified as such by the Company or the applicable Principal Subsidiary)
obtained by the Bank or any of its agents or representatives pursuant to this
clause (vi) shall be treated confidentially by such Person; provided, further,
that such Person may disclose such information to (A) any other party to this
Agreement, its examiners, Affiliates, outside auditors, counsel or other
professional advisors in connection with this Agreement or (B) if otherwise
required to do so by law or regulatory process (it being understood that, unless
prevented from doing so by any applicable law or governmental authority, such
Person shall use reasonable efforts to notify the Company of any demand or
request for any such information promptly upon receipt thereof so that the
Company may seek a protective order or take other appropriate action);

(vii) use the Credit Extensions for general limited liability company or
corporate purposes; and

(viii) pay, prior to delinquency, all of its federal income taxes and other
material taxes and governmental charges, except to the extent that (a) such
taxes or charges are being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained or (b) failure to pay such
taxes or charges would not reasonably be expected to have a Material Adverse
Effect.

Section 5.02. Negative Covenants of the Company. The Company covenants and
agrees that, until the latest to occur of the termination of the Commitments,
the performance of all obligations hereunder (other than contingent indemnity
obligations), the expiry or termination of all Letters of Credit, , and the
payment of all amounts payable hereunder, it will not, and will not permit any
Principal Subsidiary to:

(a) Limitation on Liens. Create, incur, assume or suffer to exist any Lien on
its property, revenues or assets, whether now owned or hereafter acquired,
except (i) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business; (ii) Liens on the capital stock of or any other equity interest in any
Subsidiary to secure Nonrecourse Indebtedness; (iii) Liens upon or in any
property acquired in the ordinary course of business to secure the purchase
price of such property or to secure any obligation incurred solely for the
purpose of financing the acquisition of such property; (iv) Liens existing on
property at the time of the acquisition thereof (other than any such Lien
created in contemplation of such acquisition unless permitted by the preceding
clause (iii)); (v) Liens granted in connection with any financing arrangement
for the purchase of nuclear fuel or the financing of pollution control
facilities, limited to the fuel or facilities so purchased or acquired;
(vi) Liens arising in connection with sales or transfers of, or financing
secured by, accounts receivable or related contracts, provided that any such
sale, transfer or financing shall be on arms’ length terms; (vii) Liens securing
Permitted Obligations; (viii) Permitted Encumbrances; (ix) Liens arising in
connection with sale and leaseback transactions entered into by the Company, but
only to the

 

- 25 -



--------------------------------------------------------------------------------

extent that the aggregate purchase price of all assets sold by the Company
during the term of this Agreement pursuant to such sale and leaseback
transactions does not exceed $1,000,000,000; and (x) Liens, other than those
described in clauses (i) through (ix) of this Section 5.02(a), granted by the
Company in the ordinary course of business securing Debt of the Company,
provided that the aggregate amount of all Debt secured by Liens permitted by
this clause (x) shall not exceed in the aggregate at any one time outstanding
$100,000,000.

(b) Mergers and Consolidations; Disposition of Assets. Merge with or into or
consolidate with or into, or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person or
permit any Principal Subsidiary to do so, except that (i) any Principal
Subsidiary may merge with or into or consolidate with or transfer assets to any
other Principal Subsidiary, (ii) any Principal Subsidiary may merge with or into
or consolidate with or transfer assets to the Company, (iii) the Company may
merge or consolidate with or into a Subsidiary formed for the purpose of
converting the Company into a corporation and (iv) the Company or any Principal
Subsidiary may merge with or into or consolidate with or transfer assets to any
other Person; provided, however, that, in each case, immediately before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and (A) in the case of any such merger, consolidation or
transfer of assets to which the Company is a party, either (x) the Company shall
be the surviving entity or (y) the surviving entity shall be an Eligible
Successor and shall have assumed all of the obligations of the Company under
this Agreement and the Letters of Credit pursuant to a written instrument in
form and substance satisfactory to the Administrative Agent and the
Administrative Agent shall have received an opinion of counsel in form and
substance satisfactory to it as to the enforceability of such obligations
assumed and (B) subject to clause (A) above, in the case of any such merger,
consolidation or transfer of assets to which any Principal Subsidiary is a
party, a Principal Subsidiary shall be the surviving entity.

(c) Continuation of Businesses. Engage, or permit any Subsidiary to engage, in
any line of business which is material to the Company and its Subsidiaries,
taken as a whole, other than businesses engaged in by the Company and its
Subsidiaries as of the date hereof and reasonable extensions thereof.

Section 5.03. Reporting Requirements. The Company covenants and agrees that,
until the latest to occur of the termination of the Commitment, the performance
of all obligations hereunder (other than contingent indemnity obligations), the
expiry or termination of all Letters of Credit and the payment of all amounts
payable hereunder, it will furnish to the Bank:

(i) as soon as possible, and in any event within five Business Days after the
occurrence of any Default or Event of Default with respect to the Company
continuing on the date of such statement, a statement of an authorized officer
of the Company setting forth details of such Default or Event of Default and the
action which the Company proposes to take with respect thereto;

(ii) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, a copy of the
Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission with respect to such quarter (or, if the Company is not required to
file a Quarterly Report on Form 10-Q, copies of an unaudited consolidated
balance sheet of the Company as of the end of such quarter and the related
consolidated statement of income of the Company for the portion of the Company’s
fiscal year ending on the last day of such quarter, in each case prepared in
accordance with GAAP, subject to the absence of footnotes and to year-end
adjustments);

(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of the Company, a copy of the Company’s Annual Report on Form
10-K filed with the Securities and Exchange Commission with respect to such
fiscal year (or, if the Company is not required to file an Annual Report on Form
10-K, the consolidated balance sheet of the Company

 

- 26 -



--------------------------------------------------------------------------------

and its subsidiaries as of the last day of such fiscal year and the related
consolidated statements of income, retained earnings (if applicable) and cash
flows of the Company for such fiscal year, certified by Pricewaterhouse Coopers
LLP or other certified public accountants of recognized national standing);

(iv) concurrently with the delivery of the quarterly and annual reports referred
to in Sections 5.03(b)(ii) and 5.03(b)(iii), a compliance certificate in
substantially the form set forth in Exhibit E, duly completed and signed by the
Chief Financial Officer, Treasurer or an Assistant Treasurer of the Company,
stating that no Default or Event of Default has occurred and is continuing or,
if any such Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action which the Company proposes to
take with respect thereto;

(v) except as otherwise provided in clause (ii) or (iii) above, promptly after
the sending or filing thereof, copies of all reports that the Company sends to
any of its security holders, and copies of all Reports on Form 10-K, 10-Q or
8-K, and registration statements and prospectuses that the Company or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange (except to the extent that any such registration statement
or prospectus relates solely to the issuance of securities pursuant to employee
purchase, benefit or dividend reinvestment plans of the Company or a
Subsidiary);

(vi) promptly upon becoming aware of the institution of any steps by the Company
or any other Person to terminate any Plan, or the failure to make a required
contribution to any Plan if such failure is sufficient to give rise to a lien
under section 302(f) of ERISA, or the taking of any action with respect to a
Plan which could result in the requirement that the Company furnish a bond or
other security to the PBGC or such Plan, or the occurrence of any event with
respect to any Plan which could result in the incurrence by the Company or any
other member of the Controlled Group of any material liability, fine or penalty,
notice thereof and a statement as to the action the Company proposes to take
with respect thereto;

(vii) promptly upon becoming aware thereof, notice of any change in the Moody’s
Rating or the S&P Rating; and

(viii) such other information respecting the condition, operations, business or
prospects, financial or otherwise, of the Company or any Subsidiary as the Bank,
may from time to time reasonably request (including any information that the
Bank reasonably requests in order to comply with its obligations under any “know
your customer” or anti-money laundering laws or regulations).

The Company may provide information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Section 5.03
and all other notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any
communication that (i) relates to a request for a Credit Extension, (ii) relates
to the payment of any amount due under this Agreement prior to the scheduled
date therefor or any reduction of the Commitments, (iii) provides notice of any
Event of Default, or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement or any Credit Extension
hereunder (any non-excluded communication described above, a “Communication”),
electronically (including by posting such documents, or providing a link
thereto, on Exelon’s Internet website). Notwithstanding the foregoing, the
Company agrees that, to the extent requested by the Administrative Agent, it
will continue to provide “hard copies” of Communications to the Administrative
Agent, as applicable.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. (a) The following events which shall occur and
be continuing shall be Events of Default hereunder:

(i) the principal amount of any Revolving Loan shall not be paid when due, any
amount drawn under any Letter of Credit shall not be reimbursed when required,
including any principal amount in respect of any Loan when due (for the
avoidance of doubt, the conversion of the principal amount of an LC Disbursement
into a LC Loan pursuant to and in accordance with Section 2.04(b) shall not
constitute a default in the payment of the reimbursement amount with respect to
such LC Disbursement); or

(ii) any interest, fees or other amount (not described in clause (i) above)
payable by the Company under this Agreement shall not be paid within ten
Business Days after such interest, fees or other amounts described in this
clause (ii) shall have become due; or

(iii) The Company or any Principal Subsidiary shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal amount in
excess of $100,000,000 in the aggregate (but excluding Debt hereunder and
Nonrecourse Indebtedness) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof, other than any acceleration of any Debt secured
by equipment leases or fuel leases of the Company or a Principal Subsidiary as a
result of the occurrence of any event requiring a prepayment (whether or not
characterized as such) thereunder, which prepayment will not result in a
Material Adverse Change; or

(iv) the Company or any Principal Subsidiary of the Company shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay, or shall admit in
writing its inability to pay, its debts as they become due, or shall take any
corporate action to authorize any of the foregoing; or

(v) an involuntary case or other proceeding shall be commenced against the
Company or any Principal Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Principal Subsidiary under
the Bankruptcy Code; or

 

- 28 -



--------------------------------------------------------------------------------

(vi) any representation or warranty or written statement made by the Company (or
any of its officers) in this Agreement or in any schedule, certificate or other
document delivered pursuant to or in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(vii) the Company shall (A) fail to perform or observe the covenants set forth
in Section 5.02 or 5.03(i); or (B) the Company shall fail to perform or observe
any other term, covenant or agreement contained herein on its part to be
performed or observed and any such failure shall remain unremedied for 30 days
after written notice thereof given by the Administrative Agent or the Bank to
the Company (and, in all cases set forth herein, if such notice was given by the
Bank, to the Administrative Agent); or

(viii) one or more judgments or orders for the payment of money in an aggregate
amount exceeding $100,000,000 (excluding any such judgments or orders which are
fully covered by insurance, subject to any customary deductible, and under which
the applicable insurance carrier has acknowledged such full coverage in writing)
shall be rendered against the Company or any Principal Subsidiary and either
(A) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (B) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(ix) (A) any Reportable Event that the Bank determines in good faith is
reasonably likely to result in the termination of any Plan or in the appointment
by the appropriate United States District Court of a trustee to administer a
Plan shall have occurred and be continuing 60 days after written notice to such
effect shall have been given to the Company by the Administrative Agent or the
Bank; (B) any Plan shall be terminated; (C) a Trustee shall be appointed by an
appropriate United States District Court to administer any Plan; (D) the PBGC
shall institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or (E) the Company or any other member of the Controlled
Group withdraws from any Multiemployer Plan; provided that on the date of any
event described in clauses (A) through (E) above, the Unfunded Liabilities of
the applicable Plan exceed $100,000,000; and provided, further, that no event
described in this Section 6.01(a)(ix) that arises out of the institution by or
against any ComEd Entity or PECO Entity of any bankruptcy, insolvency or similar
proceeding shall constitute an Event of Default unless 15 days shall have
elapsed after the Bank has reasonably determined, and notified the Company in
writing, that such event has had or is reasonably likely to have a Material
Adverse Effect (disregarding, solely for purposes of this Section 6.01(a)(ix),
subclause (b) of the proviso to clause (i) of the definition of Material Adverse
Effect); or

(x) Exelon shall fail to own, directly or indirectly, free and clear of all
Liens, 100% of the equity interests of the Company; provided that Exelon may
distribute the membership interests (or, after a transaction contemplated by
Section 5.02(b)(ii), the capital stock) of the Company to its shareholders so
long as at the time of such distribution (and after giving effect thereto),
(A) no Default or Event of Default exists, and (B) the Moody’s Rating and S&P
Rating will be at least Baa3 and BBB-, respectively; or

(xi) A Change in Control shall occur;

(b) If an Event of Default occurs and is continuing, (i) the Administrative
Agent, for the account of the Bank may by notice to the Company declare the
Commitment terminated and the Loans (together with accrued interest thereon) to
be, and they shall thereupon become, immediately due without presentment, demand
or other notice, all of which are hereby waived by the Company (provided that,
in the case of an Event of Default referred to in Section 6.01(a)(iv) with
respect to the Company, the same shall occur with respect to the Commitment

 

- 29 -



--------------------------------------------------------------------------------

and all Loans automatically without any notice or any other act by the Bank or
any other person), and/or (ii) the Administrative Agent, for the account of the
Bank, may exercise any other rights or remedies it may have under this Agreement
and take such other action as may be permitted at law or in equity.

ARTICLE VII

ADMINISTRATIVE AGENT

Section 7.01. Administrative Agent. The Bank hereby irrevocably appoints UBS AG,
Stamford Branch, to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. The Administrative Agent shall not be
liable for any action taken or not taken by it (a) with the consent or at the
request of the Bank, or as the Administrative Agent shall believe in good faith
shall be necessary, or (b) in the absence of its own gross negligence, bad faith
or willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Company or the Bank.

Section 7.02. ISDA Notice. The parties hereto hereby authorize the
Administrative Agent to deliver a notice to any beneficiary of a Letter of
Credit issued hereunder should an announcement be made by ISDA that the relevant
Credit Derivatives Determinations Committee (or its successor) has determined
that an ISDA Credit Event has occurred with respect to the Company.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Amendments and Waivers. No failure or delay on the part of the
Bank or the Administrative Agent in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power preclude any other or further exercise thereof or the
exercise of any other right or power hereunder. No amendment or waiver of any
provision of this Agreement nor consent to any departure by the Company herefrom
shall in any event be effective unless the same shall be in writing and signed
by the Bank and the Company, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that if any such amendment or waiver or consent purports to affect any
right or obligation of the Administrative Agent, such amendment, waiver or
consent shall not be effective unless such amendment, waiver or consent is also
signed by the Administrative Agent. No notice to or demand on the Company in any
case shall, of itself, entitle the Company to any other or further notice or
demand in similar or other circumstances.

Section 8.02. Notices. Any communication, demand, or notice to be given
hereunder will be duly given and deemed to have been received when actually
delivered (or 72 hours after having been deposited in the mails with first class
postage prepaid) to such party at the address specified below (or at such other
address as such party shall specify to the other parties in writing) including
delivery by any telecommunication device capable of transmitting or creating a
written record or electronic mail.

 

(a)    If to the Company,     

Exelon Generation Company, LLC

10 South Dearborn Street

 

- 30 -



--------------------------------------------------------------------------------

       

Chicago, Illinois 60603

Attention: Treasurer

Telecopier No.: (312) 394-4082

  

With a copy to:

       

Exelon Corporation

10 South Dearborn Street

Chicago, Illinois 60603

Attention: General Counsel

Telecopier No.: (312) 394-4462

(b)

  

If to the Administrative Agent,

    

677 Washington Blvd.

Stamford, Connecticut 06901

Attention: Banking Products/ Denise Bushee

Telecopier No.: 203-719-3888

(c)    

   If to the Bank,     

677 Washington Blvd.

Stamford, Connecticut 06901

Attention: Banking Products/ Denise Bushee

Telecopier No.: 203-719-3888

The Bank and the Administrative Agent may (but shall not be required to) accept
and act upon oral, telephonic, faxed or other forms of notices or instructions
hereunder that such Party believes in good faith to have been given by a person
authorized to do so on behalf of the Company. The Bank and the Administrative
Agent shall be fully protected and held harmless by the Company, and shall have
no liability for acting on any such notice or instruction that such Party
believes in good faith to have been given by a person authorized to do so on
behalf of the Company.

Section 8.03. Set-off. If an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have declared the obligations due
and payable hereunder, the Bank (or the Administrative Agent on its behalf) is
hereby authorized to set-off against any amounts standing to the credit of the
Company (including any of its offices or divisions) on the books of any office
the Parent Company or any of its Affiliates in any demand deposit or other
account maintained with such office.

Section 8.04 Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be enforceable by, the Bank and the Administrative Agent and their
respective successors and assigns. The Bank may assign any of its rights and/or
obligations hereunder, including any Loan, to any other office or affiliate of
the Bank or with the prior written consent of the Company (which consent shall
not unreasonably be withheld, it being deemed reasonable for the Company to
withhold its consent with respect to any requested assignment by the Bank to a
party with a credit rating of less than Aa3 as published as of such date by
Moody’s) to any third party; provided, however, that from and after the
occurrence of an Event of Default, the Bank may assign any of its rights and/or
obligations hereunder, including any Loan, without the consent of the Company.
The Bank may assign any of its rights hereunder, including any Loan, or any
portion thereof to any Federal Reserve Bank. The Company may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior, written consent of the Bank, and any purported assignment without
such consent shall be void.

Section 8.05. Costs, Expenses and Taxes. The Company agrees to pay all
reasonable and documented out of pocket costs and expenses of the Bank and the
Administrative Agent, including reasonable fees and expenses of counsel, in
connection with the enforcement against it of this Agreement and the protection
of the rights of the Administrative

 

- 31 -



--------------------------------------------------------------------------------

Agent or the Bank hereunder, including any bankruptcy, insolvency, enforcement
proceedings or restructuring with respect to the Company. In addition, the
Company shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement and any Letter of Credit, and agrees to save the
Bank and the Administrative Agent harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.

Section 8.06. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES); PROVIDED THAT THE LETTERS OF CREDIT SHALL BE
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS ISSUED BY
THE INTERNATIONAL CHAMBER OF COMMERCE, AS AMENDED FROM TIME TO TIME, THE
PROVISIONS OF WHICH SHALL CONTROL TO THE EXTENT OF ANY CONFLICT. Each of the
Company, the Bank and the Administrative Agent hereby irrevocably submits to the
non-exclusive jurisdiction of any U.S. federal or state court in the
Commonwealth of Pennsylvania for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement, or the Letter of Credit.
Any process in any such action shall be duly served if mailed by registered
mail, postage prepaid, to the Company, the Bank or the Administrative Agent at
its address designated pursuant to Section 8.02.

Section 8.07. Amendments to Financial Conditions. The Parties agree that should
the financial covenant contained in Section 5.02(c) of that certain Credit
Agreement dated as of October 26, 2006, among the Company, as Borrower, Various
Financial Institutions, as Lenders, JPMorgan Chase Bank, N.A., as Administrative
Agent, Barclays Bank PLC and Wachovia Bank, National Association, as
Co-Syndication Agents, and Mizuho Corporate Bank, Ltd. and ABN AMRO Bank N.V.,
as Co-Documentation Agents or any similar covenant in any successor agreement or
extension, renewal or refinancing thereof (the “Reference Covenant”) be amended,
restated or revised in any way or replaced after the date hereof then the
Parties shall negotiate in good faith to revise the condition set forth in
Section 2.04(e)(i) hereof in a manner consistent with such revised Reference
Covenant and taking into account any other changes made to the agreement in
which the revised Reference Covenant is contained (the “Reference Agreement”).
Without limiting the generality of the foregoing, the Parties acknowledge that
it is their intention that the condition set forth in Section 2.04(e)(i) shall
be no more restrictive to the Company than the Reference Covenant as of the date
hereof (or as the Reference Covenant may be subsequently amended, restated,
revised or replaced from time to time) assuming the provisions of the Reference
Agreement and this Agreement are substantially similar in all other respects
relevant to the basis and purposes of the Reference Covenant and
Section 2.04(e)(i) of this Agreement.

Section 8.08. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if all signatures thereon were upon the same instrument. This
Agreement, and any Letter of Credit issued pursuant to this Agreement constitute
the entire agreement and understanding between the Parties with respect to the
subject matter hereof, and supersedes any prior agreements and understandings
with respect thereto. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Bank and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 8.09. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE BANK AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

- 32 -



--------------------------------------------------------------------------------

Section 8.10 PATRIOT ACT. The Bank hereby notifies the Company that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow the Bank to
identify the Company in accordance with the Patriot Act.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

EXELON GENERATION COMPANY, LLC By  

 

  Title: UBS AG, STAMFORD BRANCH, as the Bank and as the Administrative Agent By
 

 

  Title: By  

 

  Title:

 

- 33 -



--------------------------------------------------------------------------------

ANNEX A

 

Maximum Amount
Increase    Stated Maturity Date
with respect to
Maximum Amount
increase   

Maximum Amount

(after giving effect to

Maximum Amount
Increase)

  

Effective Date

of

Maximum Amount
Increase

  

Ongoing Facility Fee

(% p.a.)

   Ongoing Facility Fee
(after giving effect to
Maximum Amount
Increase)/Make Whole
Premium                                                                        
  

Maximum Amount Availability Schedule after giving effect to the Maximum Amount
Increase

 

Maximum Amount in effect    Until this Stated Maturity Date               

Confirmed as of the effective date provided above:

 

EXELON GENERATION COMPANY, LLC By  

 

Name: Title:

 

UBS AG, STAMFORD BRANCH By  

 

Name: Title:

 

By  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A

DATE:                     

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:                     

 

BENEFICIARY

  

APPLICANT

(COMPANY NAME)    (COMPANY NAME) (ADDRESS)    (ADDRESS) (ADDRESS)    (ADDRESS)
(CITY, STATE, ZIP)    (CITY, STATE, ZIP) ATTN.:
                                              

AMOUNT

   USD                                                                          
            AND 00/100’S US DOLLARS   

EXPIRATION

                                             AT OUR COUNTERS

WE HEREBY ISSUE OUR IRREVOCABLE STANDY LETTER OF CREDIT NUMBER             , IN
FAVOR OF                                          (“BENEFICIARY”), BY ORDER AND
FOR THE ACCOUNT OF                                          AVAILABLE FOR
PAYMENT AT SIGHT AT THE COUNTERS OF                                          FOR
US$            (                     DOLLARS) AGAINST PRESENTATION TO US OF ANY
OF THE FOLLOWING STATEMENTS (WITH BRACKETED LANGUAGE AND BLANKS APPROPRIATELY
COMPLETED OR DELETED), DATED AND SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF
THE BENEFICIARY AND IDENTIFYING BY REFERENCE NO. THIS LETTER OF CREDIT
SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO:

1. “AN EVENT OF DEFAULT (AS DEFINED IN THE MASTER PURCHASE AND SALE AGREEMENT
DATED AS OF                      BETWEEN BENEFICIARY OF LETTER OF CREDIT NO.
                     (“BENEFICIARY”) AND APPLICANT (AS THE SAME MAY BE AMENDED,
THE “MASTER AGREEMENT”)) HAS OCCURRED AND IS CONTINUING UNDER THE MASTER
AGREEMENT WITH RESPECT TO THE APPLICANT AND NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING UNDER THE MASTER AGREEMENT WITH RESPECT TO BENEFICIARY. THE
UNDERSIGNED DOES HEREBY DEMAND PAYMENT OF [$            ][THE ENTIRE UNDRAWN
AMOUNT OF THE LETTER OF CREDIT]. PAYMENT SHOULD BE REMITTED TO
                                        
                                        . THE UNDERSIGNED IS A DULY AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY, AND IS AUTHORIZED TO EXECUTE AND DELIVER THIS
CERTIFICATE TO THE BANK;” OR

2. “THE UNDERSIGNED, AS A DULY AUTHORIZED REPRESENTATIVE OF                     
(“BENEFICIARY”) AUTHORIZED TO EXECUTE AND DELIVER THIS CERTIFICATE TO THE BANK,
HEREBY CERTIFIES THAT NOT LESS THAN $            (THE “DRAW AMOUNT”) IS OWING TO
THE BENEFICIARY BY APPLICANT UNDER THE TERMS OF ONE OR MORE SWAP AGREEMENTS,
FORWARD CONTRACTS AND/OR ELECTRICITY AND/OR GAS PURCHASE AGREEMENTS. THE DRAW
AMOUNT IS NOW PAST DUE AND ALL APPLICABLE GRACE PERIODS FOR ITS PAYMENT HAVE
EXPIRED. DEMAND IS HEREBY MADE UNDER YOUR LETTER OF CREDIT NO.
                     FOR PAYMENT OF THE DRAW AMOUNT. PAYMENT SHOULD BE REMITTED
TO                                          ;” OR,

 

- 2 -



--------------------------------------------------------------------------------

3. “THE EXPIRATION DATE OF                      LETTER OF CREDIT NO.
                     IS LESS THAN THIRTY (30) DAYS FROM THE DATE OF THIS
STATEMENT, AND THE APPLICANT UNDER SUCH LETTER OF CREDIT IS REQUIRED, BUT HAS
FAILED, TO PROVIDE A REPLACEMENT LETTER OF CREDIT OR OTHER COLLATERAL BEYOND
SUCH EXPIRATION DATE IN ACCORDANCE WITH, AND TO ASSURE PERFORMANCE OF, ITS
OBLIGATIONS UNDER THE MASTER PURCHASE AND SALE AGREEMENT DATED AS OF
                                          BETWEEN ACCOUNT PARTY AND THE
BENEFICIARY OF THE LETTER OF CREDIT (AS THE SAME MAY BE AMENDED, THE “MASTER
AGREEMENT”). NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE MASTER
AGREEMENT WITH RESPECT TO THE BENEFICIARY. THEREFORE, THE UNDERSIGNED DOES
HEREBY DEMAND PAYMENT OF $            . PAYMENT SHOULD BE REMITTED TO
                                        
                                        . THE UNDERSIGNED IS A DULY AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY, AND IS AUTHORIZED TO EXECUTE AND DELIVER THIS
CERTIFICATE TO THE BANK;” OR

DEMAND FOR PAYMENT MAY BE MADE BY YOU UNDER THIS LETTER OF CREDIT NO LATER THAN
THE EXPIRATION DATE (AS DEFINED BELOW), DURING THE BANK’S BUSINESS HOURS AT ITS
ADDRESS SPECIFIED ABOVE. AS USED HEREIN, THE “EXPIRATION DATE” MEANS [SPECIFY
DATE THAT IS NOT MORE THAN 364 DAYS FROM ISSUANCE DATE]; AS USED HEREIN,
“BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY OR OTHER DAY ON WHICH
BANKS IN NEW YORK CITY ARE AUTHORIZED OR REQUIRED BY LAW TO CLOSE.

IF WE RECEIVE YOUR CERTIFICATE AT OUR OFFICE SPECIFIED ABOVE, ALL IN STRICT
CONFORMITY WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, NOT LATER
THAN 12:00 NOON, NEW YORK TIME, WE WILL HONOR THE DRAFT NOT LATER THAN 3:00 P.M.
NEW YORK TIME ON THE SECOND BUSINESS DAY FOLLOWING RECIEPT THEREOF IN SAME DAY
FUNDS IN ACCORDANCE WITH YOUR PAYMENT INSTRUCTIONS. IF WE RECEIVE YOUR
CERTIFICATE, AT OUR OFFICE, ALL IN STRICT CONFORMITY WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT ON SUCH DATE, LATER THAN 12:00 NOON, NEW
YORK TIME, WE WILL HONOR THE DRAFT NOT LATER THAN 11:00 A.M. ON THE THIRD
BUSINESS DAY FOLLOWING RECEIPT THEREOF IN SAME DAY FUNDS IN ACCORDANCE WITH YOUR
PAYMENT INSTRUCTIONS.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND THIS
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY
REFERENCE TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN
WHICH THIS LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT
RELATES, AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY
REFERENCE ANY DOCUMENT, INSTRUMENT OR AGREEMENT.

SPECIAL INSTRUCTIONS:

1) PARTIAL AND MULTIPLE DRAWINGS PERMITTED.

2) DOCUMENTS MUST BE PRESENTED AT OUR COUNTERS LOCATED AT 299 PARK AVENUE, NEW
YORK, NY 10178, ATTENTION: TRADE FINANCE SERVICES, OR BY FACSIMILE AT
(212) 916-2402, ATTENTION: TRADE FINANCE SERVICES, NO LATER THAN OUR CLOSE OF
BUSINESS ON THE EXPIRATION DATE, AS STATED ABOVE OR VIA SWIFT TO UBSWUS33. IT IS
UNDERSTOOD THAT, IF DOCUMENTS ARE PRESENTED VIA SWIFT, THEY DO NOT HAVE TO BE
PHYSICALLY SIGNED.

 

- 3 -



--------------------------------------------------------------------------------

3) WE HEREBY AGREE WITH BENEFICIARY THAT DOCUMENTS DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION
AS SPECIFIED.

4) WE SHALL HAVE A REASONABLE AMOUNT OF TIME, NOT TO EXCEED TWO (2) BUSINESS
DAYS FOLLOWING THE DATE OF OUR RECEIPT OF DRAWING DOCUMENTS, TO EXAMINE THE
DOCUMENTS AND DETERMINE WHETHER TO TAKE UP OR REFUSE THE DOCUMENTS AND TO INFORM
YOU ACCORDINGLY.

5) ALL COSTS RELATED TO DRAWINGS UNDER THIS LETTER OF CREDIT NUMBER
                     SHALL BE CHARGED TO THE ACCOUNT OF THE APPLICANT.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENTS PRESENTED IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR
PAYMENT ON OR BEFORE THE EXPIRY DATE OF THIS LETTER OF CREDIT. THIS LETTER OF
CREDIT IS SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE
INTERNATIONAL STANDBY PRACTICES 1998 (ISP 98) AND IN THE EVENT OF ANY CONFLICT
THE LAWS OF NEW YORK WILL CONTROL.

THE SPECIAL INSTRUCTIONS ARE AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:
                    

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL                     .

 

 

   

 

AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DRAWING CERTIFICATE

IRREVOCABLE LETTER OF CREDIT NO.             

THE UNDERSIGNED, A DULY AUTHORIZED OFFICER OF [NAME OF BENEFICIARY] (THE
“BENEFICIARY”) HEREBY CERTIFIES TO UBS AG (THE “BANK”), WITH REFERENCE TO
IRREVOCABLE LETTER OF CREDIT NO.              (THE “LETTER OF CREDIT”; ANY
CAPITALIZED TERM USED HEREIN AND NOT DEFINED SHALL HAVE ITS RESPECTIVE MEANING
AS SET FORTH IN THE LETTER OF CREDIT) ISSUED BY THE BANK IN FAVOR OF THE
BENEFICIARY, THAT:

[PLEASE CHECK OFF WHICH PROVISION APPLIES AND FILL IN ALL APPROPRIATE BLANKS]

            1. AN EVENT OF DEFAULT (AS DEFINED IN THE MASTER PURCHASE AND SALE
AGREEMENT DATED AS OF                      BETWEEN BENEFICIARY OF LETTER OF
CREDIT NO.                      (“BENEFICIARY”) AND APPLICANT (AS THE SAME MAY
BE AMENDED, THE “MASTER AGREEMENT”)) HAS OCCURRED AND IS CONTINUING UNDER THE
MASTER AGREEMENT WITH RESPECT TO THE APPLICANT AND NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING UNDER THE MASTER AGREEMENT WITH RESPECT TO
BENEFICIARY. WHEREFORE, THE UNDERSIGNED DOES HEREBY DEMAND PAYMENT OF
[$            ][THE ENTIRE UNDRAWN AMOUNT OF THE LETTER OF CREDIT]. PAYMENT
SHOULD BE REMITTED TO                                              
                                        . OR

            2. THE UNDERSIGNED, HEREBY CERTIFIES THAT NOT LESS THAN
$            (THE “DRAW AMOUNT”) IS OWING TO THE BENEFICIARY BY APPLICANT UNDER
THE TERMS OF ONE OR MORE SWAP AGREEMENTS, FORWARD CONTRACTS AND/OR ELECTRICITY
AND/OR GAS PURCHASE AGREEMENTS. THE DRAW AMOUNT IS NOW PAST DUE AND ALL
APPLICABLE GRACE PERIODS FOR ITS PAYMENT HAVE EXPIRED. WHEREFORE, DEMAND IS
HEREBY MADE UNDER YOUR LETTER OF CREDIT NO.              FOR PAYMENT OF THE DRAW
AMOUNT. PAYMENT SHOULD BE REMITTED TO                                         
;” OR,

            3. THE EXPIRATION DATE OF                      LETTER OF CREDIT NO.
             IS LESS THAN THIRTY (30) DAYS FROM THE DATE OF THIS STATEMENT, AND
THE APPLICANT UNDER SUCH LETTER OF CREDIT IS REQUIRED, BUT HAS FAILED, TO
PROVIDE A REPLACEMENT LETTER OF CREDIT OR OTHER COLLATERAL BEYOND SUCH
EXPIRATION DATE IN ACCORDANCE WITH, AND TO ASSURE PERFORMANCE OF, ITS
OBLIGATIONS UNDER THE MASTER PURCHASE AND SALE AGREEMENT DATED AS OF
                                         BETWEEN ACCOUNT PARTY AND THE
BENEFICIARY OF THE LETTER OF CREDIT (AS THE SAME MAY BE AMENDED, THE “MASTER
AGREEMENT”). NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE MASTER
AGREEMENT WITH RESPECT TO THE BENEFICIARY. THEREFORE, THE UNDERSIGNED DOES
HEREBY DEMAND PAYMENT OF $            . PAYMENT SHOULD BE REMITTED TO
                                        
                                        ; OR

THE UNDERSIGNED IS A DULY AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY, AND IS
AUTHORIZED TO EXECUTE AND DELIVER THIS CERTIFICATE TO THE BANK.

IN WITNESS WHEREOF, THE BENEFICIARY HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THE      DAY OF                      20    .

 

- 5 -



--------------------------------------------------------------------------------

[NAME OF BENEFICIARY] BY  

 

NAME  

 

TITLE  

 

 

- 6 -



--------------------------------------------------------------------------------

TRANSFER LANGUAGE THAT CAN BE ADDED TO LC

[THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY, BUT NOT IN PART.
TRANSFER OF THE AVAILABLE BALANCE UNDER THIS LETTER OF CREDIT SHALL BE AFFECTED
BY THE PRESENTATION TO THE BANK OF THIS LETTER OF CREDIT ACCOMPANIED BY A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO EXECUTED BY THE
BENEFICIARY. NOTWITHSTANDING THE FOREGOING, THIS LETTER OF CREDIT MAY NOT BE
TRANSFERRED TO ANY PERSON WITH WHOM U.S. PERSONS ARE PROHIBITED FROM DOING
BUSINESS UNDER U.S. FOREIGN ASSETS CONTROL REGULATIONS OR OTHER APPLICABLE U.S.
LAWS AND REGULATIONS.]

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF TRANSFER

DATE:                     

UBS AG

299 PARK AVENUE

NEW YORK, NY 10178

ATTN: TRADE FINANCE SERVICES

RE: YOUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.              ISSUED IN FAVOR
OF THE UNDERSIGNED (SUCH CREDIT OR ADVICE, AS AMENDED TO THIS DATE, BEING
HEREINAFTER CALLED THE “LETTER OF CREDIT”).

GENTLEMEN:

PLEASE BE ADVISED THAT EFFECTIVE AS OF                      (THE “EFFECTIVE
DATE”), THE UNDERSIGNED HAS TRANSFERRED ALL OF ITS RIGHTS UNDER THE LETTER OF
CREDIT TO [NAME OF TRANSFEREE] (THE “TRANSFEREE”), WHICH TRANSFEREE HAS THE
FOLLOWING ADDRESS:

 

 

  

 

  

FROM AND AFTER THE EFFECTIVE DATE, THE TRANSFEREE SHALL BE, AND BE DEEMED TO BE,
THE BENEFICIARY UNDER THE LETTER OF CREDIT.

WE REQUEST THAT YOU NOTIFY THE TRANSFEREE OF THE FOREGOING TRANSFER OF THE
LETTER OF CREDIT IN SUCH FORM AS YOU DEEM ADVISABLE AND OF THE TERMS AND
CONDITIONS OF THE LETTER OF CREDIT AS TRANSFERRED, WHICH SHALL BE SUBSTANTIALLY
THE SAME AS THE ORIGINAL LETTER OF CREDIT, AS SAME MAY HAVE BEEN AMENDED PRIOR
TO THE TRANSFER DATE. WE ATTACH HEREWITH THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENTS [IF APPLICABLE].

 

VERY TRULY YOURS,

[BENEFICIARY]

 

 

AUTHORIZED SIGNATURE SIGNATURES AUTHENTICATED

 

BENEFICIARY’S BANK STAMP

 

- 8 -



--------------------------------------------------------------------------------

AUTOMATIC EXTENSION LANGUAGE:

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR 364 DAY PERIODS FROM THE PRESENT OR ANY
FUTURE EXPIRY DATE UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO SUCH EXPIRATION
DATE, WE SEND BENEFICIARY WRITTEN NOTICE AT THE ABOVE STATED ADDRESS (OR TO SUCH
OTHER ADDRESS AS BENEFICIARY SHALL HAVE FURNISHED TO US FROM TIME TO TIME FOR
SUCH PURPOSE) VIA U.S. REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR BY COURIER
SERVICE, THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE INITIAL OR
ANY EXTENDED EXPIRY DATE THEREOF.

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

 

UBS   AG   APPLICATION FOR STANDBY LETTER OF CREDIT

 

x   Stamford Branch   ¨   New York Branch   ¨   Miami Agency     677 Washington
    ¨ 299 Park Avenue,     701 Brickell Ave, Miami, Florida               Date:
 

 

          Letter of Credit No:      

 

 

Please issue an irrevocable Letter of Credit substantially in the form set forth
as Exhibit A to the LOC and Reimbursement Credit Agreement dated as of [date],
2010 among Exelon Generation Company, LLC and UBS AG, Stamford Branch, as
issuing bank and administrative agent, as amended from time to time (the “LOC
Agreement”), and forward same by:   

 

¨ full Swift/Telex, for delivery to the beneficiary by

the advising bank

   ¨ Airmail    ¨ other   

 

 

 

Advising Bank (You may Advise through your Correspondent)    Applicant
(applicant name and address):                            in favor of
(Beneficiary, complete name and address)    Currency description and amount:  
                    Expiration                                               in
country of the beneficiary unless otherwise indicated

Available to be drawn when accompanied by the following document(s), as checked:

 

  ¨  

All charges other than the issuing bank’s are for

beneficiary’s account

 

x  

Beneficiary’s signed statement, as required

per the form of Letter of Credit

  

 

 

 

  ¨   Other instructions/information:  

 

 

 

 

 

IN CONSIDERATION OF YOUR ISSUING A LETTER OF CREDIT AS REQUESTED ABOVE, THE
UNDERSIGNED AGREES TO PAY TO YOU THE AMOUNT OF EACH DRAWING UNDER THE LETTER OF
CREDIT IN ACCORDANCE WITH THE PROVISIONS OF THE LOC AGREEMENT AND AGREES THAT
THE LETTER OF CREDIT IS ISSUED UNDER, AND, IN CONNECTION THEREWITH AGREES TO BE
SUBJECT TO ALL THE PROVISIONS OF, THE LOC AGREEMENT.

 

 

 

   

 

 

 

        (Name of Applicant, Please Print)      

(Authorized Signature)

  (Authorized Signature)      

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT C

Form of Promissory Note

PROMISSORY NOTE

 

U.S. $[            ]   [    ], 2010  

FOR VALUE RECEIVED, the undersigned, Exelon Generation Company, LLC, a
Pennsylvania limited liability company (the “Company”), HEREBY PROMISES TO PAY
to the order of UBS AG, STAMFORD BRANCH (the “Bank”) on the Facility Expiration
Date (as defined in the Credit Agreement referred to below) the principal sum of
             Million Dollars (U.S. $    ,000,000) or, if less, the aggregate
principal amount of the Loans made by the Bank to the Company pursuant to the
Facility Credit Agreement, dated as of November     , 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition being used as therein defined),
among the Company, the Bank and the Administrative Agent.

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America in same day funds to the Administrative for the account of the Bank at
such account as the Administrative Agent may from time to time designate
pursuant to Section 2.07 of the Credit Agreement. Each Loan owing to the Bank by
the Company pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Bank and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this promissory
note.

This promissory note is entitled to the benefits of the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of Loans by
the Bank to the Company from time to time in an aggregate amount not to exceed
at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Company resulting from each such Loan being evidenced by
this promissory note and the entries made in the accounts maintained pursuant to
Section 2.01(d) of the Credit Agreement and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

Exelon Generation Company, LLC By  

 

  Name:   Title:

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT E

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Pursuant to the Credit Agreement, dated as of November     , 2010, among Exelon
Generation Company, LLC (the “Company”), and UBS AG, Stamford Branch, as the
“Bank” and as the “Administrative Agent” (as amended, modified or supplemented
from time to time, the “Credit Agreement”), the undersigned, being the
             of the Company, hereby certifies on behalf of the Company as
follows:

1. Delivered herewith are the financial statements prepared pursuant to
Section 5.03(b)[(ii)/(iii)] of the Credit Agreement for the fiscal
[quarterly/year]ended             20    . All such financial statements comply
with the applicable requirements of the Credit Agreement.

2. (Check one and only one:)

_ No Default or Event of Default has occurred and is continuing.

_ An Default or Event of Default has occurred and is continuing, and the
document(s) attached hereto as Schedule II specify in detail the nature and
period of existence of such Default or Event of Default as well as any and all
actions with respect thereto taken or contemplated to be taken by the Company.

3. The undersigned has personally reviewed the Credit Agreement, and this
certificate was based on an examination made by or under the supervision of the
undersigned sufficient to assure that this certificate is accurate.

4. Capitalized terms used in this certificate and not otherwise defined shall
have the meanings given in the Credit Agreement.

 

EXELON GENERATION COMPANY, LLC

 

By. Date: Name:

 

- 12 -